In an action on a policy of life insurance, plaintiff appeals from a judgment of the Supreme Court, Queens County, entered October 17, 1975, which, after a nonjury trial, inter alia, dismissed the complaint and ordered the refund of all premiums paid. Judgment affirmed, with costs. The record is abundantly clear that the applicant omitted disclosure of a series of treatments up to the date of his application with respect to a coronary heart condition. Such failure to divulge constituted a material misrepresentation under section 149 of the Insurance Law. Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Hawkins, JJ., concur. [83 Misc 2d 301.]